DETAILED ACTION
In the response filed March 14, 2022, Applicant amended claims 1 and 7; and canceled claims 2 and 8.  Claims 1, 3-7, and 9-12, are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The drawings were objected to for informalities.  Examiner thanks the Applicant for revising and amending the disclosure and hereby withdraws the objection from the previous Office action.

Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Applicant’s arguments with respect to claims 1, 3-7, and 9-12 have been considered by are not persuasive.  
Applicant argues that the claims are eligible as they “overcome various technical challenges prevalent in conventional prediction models."  Examiner respectfully disagrees.  The instant claims merely limit the use of the abstract idea to a particular environment - that being a computer environment using mathematical models.  Stripped of the generic computer elements recited in the claims, the problem and solution would remain intact (e.g., classifying customers as a repeat customer or a non-repeat customer based on a purchase history of the customer).  The claim limitations are directed to using a purchase history of a customer to classify a customer using data analytics models such as Mixture of Experts.  Limitations that link the use of a judicial exception to a particular technological environment or field of use do not qualify as "significantly more," and do not transform the judicial exception into patent-eligible subject matter.  Applicant’s arguments remain unpersuasive.
Applicant argues the claims are patent eligible because the analysis and outputs of models to be used for the Mixture of Experts model involves the technical challenge of handling different types of data.  Examiner respectfully disagrees.  The use of models and different types of data to be used in a combined model to output a classification of a customer is part of the described abstract idea.  Again, using a purchase history of a customer to classify a customer using data analytics models such as Mixture of Experts, amounts to a commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.  In addition, limitations that link the use of a judicial exception to a particular technological environment or field of use do not qualify as "significantly more," and do not transform the judicial exception into patent-eligible subject matter.  Applicant’s arguments remain unpersuasive.
Here, the requirement to execute the claimed steps/functions using “a data analytics server,” (claim 1), and “a data analytics server for customer behavior assessment, said data analytics server comprising: a hardware processor; and a storage medium comprising a plurality of instructions,” (claim 7), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  As described in Applicant’s own disclosure (Specification, Par. [0040]), the limitations are not significantly more than generic computer components adapted to perform these functions.  The use of a general-purpose computer in the manner claimed does not improve the functioning of the computer performing the analyzing/modeling/classifying.  This is merely a use of existing technology to execute or implement a business improvement/advantage.  The existing technological process (i.e., the system/computers, etc.) is not changed or improved in any way simply because the classification of customers was determined in a particular way.  Applicant’s arguments remain unpersuasive.
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
As such claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The 35 U.S.C. 101 rejection is hereby maintained.

Applicant’s arguments with respect to claims 1, 3-7, and 9-12 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1 and 3-6 are drawn to a method and claims 7 and 9-12 are drawn to a system, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of independent claim 7) recites/describes the following steps:
“fetching dynamically…a purchase history of at least one customer, wherein said purchase history comprises of at least one of customer features, product features, and customer-product interaction features;” 
“generating…an aggregate model for said purchase history, wherein said aggregate model comprises of data of a first type;” 
“generating…a temporal model for said purchase history, wherein said temporal model comprises of data of a second type and wherein the temporal model considers time series of various features to form a multivariate time series and further captures relations between dimensions of multivariate time series and values for features across time for prediction;” 
“determining…a combined model based on said aggregate model and said temporal model, using Mixture of Experts (ME), wherein said ME determines said combined model by processing said data of the first type and said data of the second type together, wherein the combined model is determined by processing the temporal model along with the aggregate model by: extracting, by said data analytics server, at least one prediction from the temporal model; extracting, by said data analytics server, at least one prediction from the aggregate model; and processing, by said data analytics server, said at least one prediction extracted from the temporal model, said at least one prediction extracted from the aggregate model, and a plurality of aggregate features;” and 
“classifying…said at least one customer as one of a repeat customer and a non-repeat customer, based on said combined model.”
These steps, under broadest reasonable interpretation, describe or set-forth using a purchase history of a customer to classify a customer using data analytics models, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a data analytics server,” (claim 1), and “a data analytics server for customer behavior assessment, said data analytics server comprising: a hardware processor; and a storage medium comprising a plurality of instructions,” (claim 7). 
The requirement to execute the claimed steps/functions using the “a data analytics server,” (claim 1), and “a data analytics server for customer behavior assessment, said data analytics server comprising: a hardware processor; and a storage medium comprising a plurality of instructions,” (claim 7), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 3-6 and 9-12 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 3-6 and 9-12 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a data analytics server,” (claim 1), and “a data analytics server for customer behavior assessment, said data analytics server comprising: a hardware processor; and a storage medium comprising a plurality of instructions,” (claim 7), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 3-6 and 9-12 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 3-6 and 9-12 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al. (US 2013/0173419 A1), hereinafter Farber, in view of Stupp et al. (US 2012/0036103 A1), hereinafter Stupp, and Fujimaki et al. (US 20180025072 A1), hereinafter Fujimaki.
Regarding claim 1, Farber discloses a method for customer behavior assessment (recording repeated transactions of objects or groups by subjects (customers); Par. [0006]), said method comprising: fetching dynamically, by a data analytics server, a purchase history of at least one customer (Par. [0031]-[0033], system records all transactions of the customer to build a user profile), wherein said purchase history comprises of at least one of customer features (Par. [0040], customer identifiers stored), product features (Par. [0039], product identifiers stored), and customer-product interaction features (Par. [0041], date and time of transaction stored); 
generating, by a data analytics server, an aggregate model for said purchase history (Par. [0043], The set of all subjects in the shopper history is represented as a set S with members, set of all products in shopper history P); 
generating, by said data analytics server, a temporal model for said purchase history (Par. [0044]-[0047], Total number of times products transacted, first data and time, last date and time, total number of seconds used for shopper and product); 
determining, by said data analytics server, a combined model based on said aggregate model and said temporal model (Par. [0048], the system computes the average interval between transactions for subjects, and item p. This average is called the Individual Replenishment Rate R, for the pair s, and p. For example, the average can be calculated as the mean replenishment interval by calculating the ratio); and 
classifying, by said data analytics server, said at least one customer as one of a repeat customer and a non-repeat customer, based on said combined model (Par. [0043]-[0049], computes the Average Replenishment Rate, system computes replenishment rates – subject s purchase product in group j has purchased a number of times, “repeat customer and a non-repeat customer”).
Farber does not explicitly disclose wherein said aggregate model comprises of data of a first type; wherein said temporal model comprises of data of a second type and wherein the temporal model considers time series of various features to form a multivariate time series and further captures relations between dimensions of multivariate time series and values for features across time for prediction; and determining, by said data analytics server, a combined model using Mixture of Experts (ME), wherein said ME determines said combined model by processing said data of the first type and said data of the second type together, wherein the combined model is determined by processing the temporal model along with the aggregate model by: extracting, by said data analytics server, at least one prediction from the temporal model; extracting, by said data analytics server, at least one prediction from the aggregate model; and processing, by said data analytics server, said at least one prediction extracted from the temporal model, said at least one prediction extracted from the aggregate model, and a plurality of aggregate features.
Stupp teaches wherein said temporal model comprises of data of a second type and wherein the temporal model considers time series of various features to form a multivariate time series and further captures relations between dimensions of multivariate time series and values for features across time for prediction (Par. [0210], multivariate analysis of temporal onsets or non-temporal onsets, “second type,”); extracting, by said data analytics server, at least one prediction from the temporal model (Par. [0209], predictions and resulting model include a prediction accuracy).
Fujimaki teaches wherein said aggregate model comprises of data of a first type (Par. [0078], first variable is determined for use in a mixture model; Par. [0033], target data used in method of predicting the cluster assignment, “aggregate model comprises of data of a first type); determining, by said data analytics server, a combined model using Mixture of Experts (ME) (Par. [0040], mixture of experts model used, linear regression), wherein said ME determines said combined model by processing said data of the first type and said data of the second type together (Par. [0041], mixture model defined using two different types of variables), wherein the combined model is determined by processing a first model along with the aggregate model (Par. [0041], mixture model defined using two different types of variables; Par. [0078], first variable is determined for use in a mixture model); extracting, by said data analytics server, at least one prediction from the aggregate model Par. [0033], target data used in method of predicting the cluster assignment); and processing, by said data analytics server, said at least one prediction extracted from the first model, said at least one prediction extracted from the aggregate model (Par. [0054], classifier predicts a cluster to which the classification target data belongs and assigns the classification target to the predicted cluster; outputs the result of assigning the classification target data), and a plurality of aggregate features (Par. [0055], mixture model, the mixing ratio represented by the function of a first variable  and the element distribution of the cluster into which the target data is classified is represented by the function of the second variable). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification system of Farber to include the temporal modeling abilities of Stupp as both systems disclose non-linear training systems/methodologies.  As in Stupp, it is within the capabilities of one of ordinary skill in the art to incorporate the temporal modeling features to Farber’s classification system with the predicted result of extracting at least one prediction from the temporal model as needed in Farber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification system of Farber to include the temporal modeling abilities of Stupp as a need exists for an analysis technique to determine variables associated with time-varying phenomena (Stupp, Par. [0006]).  Incorporating a temporal model would enable a classification system to improve determinations of variables associated with time-varying phenomena.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification system of Farber and Stupp to include the Mixture of Experts modeling abilities of Fujimaki to teach wherein said aggregate model comprises of data of a first type; determining, by said data analytics server, a combined model based on said aggregate model and said temporal model, using Mixture of Experts (ME), wherein said ME determines said combined model by processing said data of the first type and said data of the second type together, wherein the combined model is determined by processing the temporal model along with the aggregate model by: extracting, by said data analytics server, at least one prediction from the aggregate model;  and processing, by said data analytics server, said at least one prediction extracted from the temporal model, said at least one prediction extracted from the aggregate model, and a plurality of aggregate features.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the combined model using Mixture of Experts (ME) as taught by Fujimaki for the combined model based on said aggregate model and said temporal model as taught by Farber.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 3, Farber discloses wherein the customer features, product features, and customer-product interaction features are at least one of total visits made by customers, total amount spent by customers, products purchased, brand of products purchased, loyalty, repeat fraction for each product, Repeat fraction for brands, frequency of purchase, and quantity of each product bought (Par. [0031]-[0033], system records all transactions of the customer to build a user profile; Par. [0039], product identifiers stored).
Regarding claim 4, Farber discloses wherein classifying the customer as one of repeat customer and a non-repeat customer further comprises of: generating a combined coefficient pertaining to said combined model (Par. [0048], the system computes the average interval between transactions for subject s, and item p); performing a comparison of said combined coefficient and a threshold value of coefficient (Par. [0049], computes the Average Replenishment Rate); and classifying the customer as a repeat customer or a non-repeat customer based on the comparison (Par. [0049], system computes replenishment rates – subject s purchase product in group j has purchased a number of times, “repeat customer and a non-repeat customer”).
Regarding claim 7, Farber discloses a data analytics server for customer behavior assessment (recording repeated transactions of objects or groups by subjects (customers); Par. [0006]), said data analytics server comprising: a hardware processor; and a storage medium comprising a plurality of instructions, said plurality of instructions causing the hardware processor to: fetch dynamically, a purchase history of at least one customer, by an Input/Output (I/O) interface of the data analytics server  (Par. [0031]-[0033], system records all transactions of the customer to build a user profile), wherein said purchase history comprises of at least one of customer features, product features, and customer-product interaction features (Par. [0040], customer identifiers stored), product features (Par. [0039], product identifiers stored), and customer-product interaction features (Par. [0041], date and time of transaction stored); 
generate an aggregate model for said purchase history (Par. [0043], The set of all subjects in the shopper history is represented as a set S with members, set of all products in shopper history P); 
generate a temporal model for said purchase history (Par. [0044]-[0047], Total number of times products transacted, first data and time, last date and time, total number of seconds used for shopper and product); 
determine a combined model based on said aggregate model and said temporal model (Par. [0048], the system computes the average interval between transactions for subjects, and item p. This average is called the Individual Replenishment Rate R, for the pair s, and p. For example, the average can be calculated as the mean replenishment interval by calculating the ratio); and 
classify said at least one customer as one of a repeat customer and a non-repeat customer, based on said combined model (Par. [0043]-[0049], computes the Average Replenishment Rate, system computes replenishment rates – subject s purchase product in group j has purchased a number of times, “repeat customer and a non-repeat customer”).
Farber does not explicitly disclose wherein said aggregate model comprises of data of a first type; wherein said temporal model comprises of data of a second type and wherein the temporal model considers time series of various features to form a multivariate time series and further captures relations between dimensions of multivariate time series and values for features across time for prediction; and determining, by said data analytics server, a combined model using Mixture of Experts (ME), wherein said ME determines said combined model by processing said data of the first type and said data of the second type together, wherein the combined model is determined by processing the temporal model along with the aggregate model by: extracting, by said data analytics server, at least one prediction from the temporal model; extracting, by said data analytics server, at least one prediction from the aggregate model; and processing, by said data analytics server, said at least one prediction extracted from the temporal model, said at least one prediction extracted from the aggregate model, and a plurality of aggregate features.
Stupp teaches wherein said temporal model comprises of data of a second type and wherein the temporal model considers time series of various features to form a multivariate time series and further captures relations between dimensions of multivariate time series and values for features across time for prediction (Par. [0210], multivariate analysis of temporal onsets or non-temporal onsets, “second type,”); extracting, by said data analytics server, at least one prediction from the temporal model (Par. [0209], predictions and resulting model include a prediction accuracy).
Fujimaki teaches wherein said aggregate model comprises of data of a first type (Par. [0078], first variable is determined for use in a mixture model; Par. [0033], target data used in method of predicting the cluster assignment, “aggregate model comprises of data of a first type); determining, by said data analytics server, a combined model using Mixture of Experts (ME) (Par. [0040], mixture of experts model used, linear regression), wherein said ME determines said combined model by processing said data of the first type and said data of the second type together (Par. [0041], mixture model defined using two different types of variables), wherein the combined model is determined by processing a first model along with the aggregate model (Par. [0041], mixture model defined using two different types of variables; Par. [0078], first variable is determined for use in a mixture model); extracting, by said data analytics server, at least one prediction from the aggregate model Par. [0033], target data used in method of predicting the cluster assignment); and processing, by said data analytics server, said at least one prediction extracted from the first model, said at least one prediction extracted from the aggregate model (Par. [0054], classifier predicts a cluster to which the classification target data belongs and assigns the classification target to the predicted cluster; outputs the result of assigning the classification target data), and a plurality of aggregate features (Par. [0055], mixture model, the mixing ratio represented by the function of a first variable  and the element distribution of the cluster into which the target data is classified is represented by the function of the second variable). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification system of Farber to include the temporal modeling abilities of Stupp as both systems disclose non-linear training systems/methodologies.  As in Stupp, it is within the capabilities of one of ordinary skill in the art to incorporate the temporal modeling features to Farber’s classification system with the predicted result of extracting at least one prediction from the temporal model as needed in Farber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification system of Farber to include the temporal modeling abilities of Stupp as a need exists for an analysis technique to determine variables associated with time-varying phenomena (Stupp, Par. [0006]).  Incorporating a temporal model would enable a classification system to improve determinations of variables associated with time-varying phenomena.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification system of Farber and Stupp to include the Mixture of Experts modeling abilities of Fujimaki to teach wherein said aggregate model comprises of data of a first type; determining, by said data analytics server, a combined model based on said aggregate model and said temporal model, using Mixture of Experts (ME), wherein said ME determines said combined model by processing said data of the first type and said data of the second type together, wherein the combined model is determined by processing the temporal model along with the aggregate model by: extracting, by said data analytics server, at least one prediction from the aggregate model;  and processing, by said data analytics server, said at least one prediction extracted from the temporal model, said at least one prediction extracted from the aggregate model, and a plurality of aggregate features.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the combined model using Mixture of Experts (ME) as taught by Fujimaki for the combined model based on said aggregate model and said temporal model as taught by Farber.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 9, Farber discloses wherein said I/O interface is configured to fetch at least one of total visits made by customers, total amount spent by customers, products purchased, brand of products purchased, loyalty, repeat fraction for each product, repeat fraction for brands, frequency of purchase, and quantity of each product bought, as said purchase history  (Par. [0031]-[0033], system records all transactions of the customer to build a user profile; Par. [0039], product identifiers stored).
Regarding claim 12, Farber discloses wherein said prediction engine classifies the customer as one of repeat customer and a non-repeat customer by: performing a comparison of a combined coefficient pertaining to said combined model and a threshold value of coefficient (Par. [0048], the system computes the average interval between transactions for subject s, and item p; Par. [0049], computes the Average Replenishment Rate); and classifying the customer as a repeat customer or a non-repeat customer based on the comparison (Par. [0049], system computes replenishment rates – subject s purchase product in group j has purchased a number of times, “repeat customer and a non-repeat customer”).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al. (US 2013/0173419 A1) in view of Stupp (US 2012/0036103 A1); Fujimaki (US 20180025072 A1); and He et al. (US 2013/0253808 A1), hereinafter He.
Regarding claim 5, Farber does not explicitly disclose wherein said aggregate model is generated by using Quantile Regression (QR) as classifier, by said data analytics server.  He teaches wherein said aggregate model is generated by using Quantile Regression (QR) as classifier, by said data analytics server (Par. [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification system of Farber, Stupp, and Fujimaki to include the predictive modeling abilities of He as both systems disclose predictive modeling systems/methodologies.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the aggregate model generated by using Quantile Regression (QR) as taught by He for the aggregate model as taught by Farber.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 10, Farber does not explicitly disclose wherein said aggregate model is generated by using Quantile Regression (QR) as classifier, by said data analytics server.  He teaches wherein said aggregate model is generated by using Quantile Regression (QR) as classifier, by said data analytics server (Par. [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification system of Farber, Stupp, and Fujimaki to include the predictive modeling abilities of He as both systems disclose predictive modeling systems/methodologies.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the aggregate model generated by using Quantile Regression (QR) as taught by He for the aggregate model as taught by Farber.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al. (US 2013/0173419 A1) in view of Stupp (US 2012/0036103 A1); Fujimaki (US 20180025072 A1); and Sak et al. (US 2015/0170640 A1), hereinafter Sak.
Regarding claim 6, Farber does not explicitly disclose wherein said temporal model is generated by using Long Short Term Memory (LSTM) as classifier, by said data analytics server.  Sak teaches wherein said temporal model is generated by using Long Short Term Memory (LSTM) as classifier (Par. [0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification system of Farber, Stupp, and Fujimaki to include the modeling abilities of Sak as both systems disclose modeling systems/methodologies.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the Long Short Term Memory (LSTM) neural network as taught by Sak for the classification system as taught by Farber.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 11, Farber does not explicitly disclose wherein said data processing module is configured to generate the temporal model by using Long Short Term Memory (LSTM) as classifier.  Sak teaches wherein said temporal model is generated by using Long Short Term Memory (LSTM) as classifier (Par. [0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification system of Farber, Stupp, and Fujimaki to include the modeling abilities of Sak as both systems disclose modeling systems/methodologies.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the Long Short Term Memory (LSTM) neural network as taught by Sak for the classification system as taught by Farber.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621